                                          ri===:::::::===~--
                                           USDC SD:-. 'r
                                           DOCUMENT
                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT               DOC#:'          ~
SOUTHERN DISTRICT OF NEW YORK
                                           DATEFILEn:   {:)_\ll..\.~

 GARNISH & GATHER, LLC,
                                         19-cv-10404 (JSR)
                    Plaintiff,


        -against-                        MEMORANDUM ORDER



 TARGET CORPORATION, and
 TARGET BRANDS, INC.

                    Defendants.

JED S. RAKOFF, U.S.D.J.

       On November 11, 2019, defendants Target Corporation and

Target Brands, Inc.     (collectively "Target"), moved to transfer

venue from this Court to the District of Minnesota. ECF No. 19.

Plaintiff Garnish and Gather, LLC ("G&G"), opposes this motion.

Pls. Mem. in Opp. To Defs. Mot. to Transfer Venue to D. Minn,

ECF No. For the reasons below, the Court denies the motion to

transfer venue.

  I.     Background

  G&G is a small Georgia-based company that sells and delivers

organic fresh fruits and vegetables and organic ready-made

foods. Although G&G currently does no business in New York, it

claims that its business plan includes expansion into the New

York metro area. Target is a multinational retailer that is

incorporated and has its prima~y place of business in Minnesota.


                                   1
It operates a number of stores in the New York City metro area.

G&G is suing Target for trademark infringement and dilution

under federal law, as well as fraud and deceptive trade

practices under Georgia law. Compl.    ~~   40-80, ECF No. 9. G&G

claims, inter alia, that Target willfully infringed a number of

G&G's protected marks when it began offering a new line of

organic products called "Good & Gather."

  II.   Legal Standard

    A district court may transfer a civil action to another

district "where it might have been brought," for the

"convenience of parties and witnesses, in the interest of

justice." 28 U.S.C. § 1404(a). Thus, a motion to transfer venue

requires a two-step inquiry: the court must determine, first,

"whether the action sought to be transferred is one that 'might

have been brought' in the transferee court," and, second,

whether transfer is appropriate in light of the "convenience of

parties and witnesses" and the "interest of justice." Berman v.

Informix Corp., 30 F.Supp.2d 653, 656 (S.D.N.Y.1998).

     Here, the parties do not dispute that the action could have

been brought in the District of Minnesota. Thus, the Court must

consider whether the requested transfer is in the interest of

justice and convenience of the parties and witnesses. In

assessing whether this is the case, courts in this circuit

consider the following nine factors:

                                2
     (1) the convenience of witnes~es;    (2) the location of

     relevant documents and relative ease of access to sources

     of proof;   ( 3) the convenience of the parties;   ( 4) the locus

     of the operative facts;   (5) the availability of process to

    compel the attendance of unwilling witnesses;       (6) the

     relative means of the parties;    (7) the forum's familiarity

    with the governing law;    (8) the weight accorded the

    plaintiff's choice of forum; and (9) trial efficiency and

    the interests of justice, based on the totality of

   -- circumstances~-- -

P.E.A. Films, Inc. v. Metro-Goldwyn-Mayer, Inc., No. 14-CV-7263

(JSR), 2014 WL 6769377, at *l (S.D.N.Y. Nov. 12, 2014). "In

assessing these factors, a moving party has the burden to make a

'clear and convincing' showing that transfer is warranted." Id.

  III. Legal Analysis

   "A plaintiff's choice of forum is generally entitled to

considerable weight and should not be disturbed unless the

balance of the factors is strongly in favor of the defendant."

In re Nematron Corp. Sec. Litig., 30 F. Supp. 2d 397, 405

(S.D.N.Y. 1998). Target has failed to meet its burden of making

a "clear and convincing" showing that transfer {s warranted

because it has demonstrated that, at most, the balance weighs

slightly, not "strongly" in favor of transfer.




                                  3
  Target has demonstrated that three factors weigh in favor of

transfer. First, the parties appear to agree that the majority

of witnesses likely to testify at trial are located in the

District of Minnesota. Second, although this factor is less

relevant in the age of digital discovery, the relevant documents

are located in Minnesota. Third, the locus of the operative

facts appears to be in Minnesota. G&G's trademark infringement

claims rely heavily on allegations that Target's headquarters

employees made an intentional decision to copy and defraud G&G.

Even- if -G&G's claims-did not-center-on willful infringement, New--

York would not be the locus of operative facts. Although Target

sells its allegedly infringing products in New York, G&G sells

no products in New York, meaning that any possible consumer

confusion would not be directly occurring in New York.

  However, the plaintiff has also demonstrated that some factors

weigh against transfer. For example, the relative means of the

parties disfavors transfer. Target is a very well-resourced,

multinational corporation able to bear the burden of litigation

in a different state. G&G, by contrast, is a much smaller

business with fewer means.

  The convenience of the parties also mildly disfavors transfer.

The owner of G&G claims that New York is a more convenient forum

than Minnesota because she has family in New York, making it




                                 4
easier to secure accommodations. 1 While New York may be a less

convenient venue for Target, Courts will not grant a transfer of

venue where it would "merely shift the inconvenience from one

party to the other." Williams v. Frank Martz Coach Co., No. 13-

CV-1860 MKB, 2014 WL 2002853, at *6 (E.D.N.Y. May 14, 2014).

Target protests that because G&G has already chosen to bring its

suit away from home, it would not impose any greater

inconvenience on plaintiff to litigate in Minnesota. It does not

follow, however, that because a plaintiff chooses to litigate

away from-home that~-one foreign forum cannot -be more-convenient

than another.

    Further, the weight accorded to the plaintiff's choice of

forum disfavors transfer. Although the court typically accords

"significant" weight to this factor,   "the plaintiff's choice of

forum receives less deference when that forum is not the

plaintiff's home district" and "where the operative facts have

no connection to the chosen district." Joyner v. Cont'l Cas.

Co., No. 11 CIV. 6005 JSR, 2012 WL 92290, at *2    (S.D.N.Y. Jan.

9, 2012). Here, New York is not the plaintiff's home district,

and the operative facts have little connection to the chosen




1 Although G&G also places great emphasis on the   fact that her
counsel resides in New York, "the convenience of   counsel is not
an appropriate factor to consider on a motion to   transfer." In
Vivo Research, Inc. v. Magnetic Resonance Equip.   Corp., 119 F.
Supp. 2d 433, 438 (S.D.N.Y. 2000).
                                 5
district. But plaintiff's choice is still accorded some

deference, and weighs, even if mildly, against transfer.

  The final factor -- and one that weighs heavily against

transfer -- is trial efficiency. This Court has already set a

schedule that would have this case fully ready for trial by

April 21, 2020. A transfer to Minnesota would almost certainly

delay the prompt resolution of this matter.

  For the foregoing reasons, Target has failed to demonstrate by

"clear and convincing" evidence that the balance weighs

"strongly -in --favor of"- transfer. In re Nematron Corp.- Sec.

Litig., 30 F. Supp. 2d at 405. Accordingly, the Court denies

Target's motion to transfer venue.

  SO ORDERED.


Dated:    New York, NY


           December   1_,   2019           JED S. RAKOFF, U.S.D.J.




                                   6
